WOODLEY, Judge.
Appellant was charged by complaint with murder and, his bond having been set by a magistrate at the sum of $5,000.00, applied for and was granted writ of habeas corpus by district judge, John R. Fuchs.
Having heard evidence on the issue of whether bail should have been required and whether amount of bail was excessive, Judge Fuchs set the amount at $10,000.00, and from such order this appeal is presented.
It is made to appear that since the order appealed from was entered an indictment has been returned charging appellant with said murder. The question as to the amount of bail bond to answer the charge by complaint has therefore bécome moot.
The appeal is dismissed.